DETAILED ACTION
The Amendment filed 02/25/22 has been entered.  Claims 1-20 are still pending.  In light of Applicant’s arguments, revised section 102 and 103 rejections are detailed below.  However, all other objections and 112 rejections are maintained.  The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: paragraph [0023] of the Detailed Description recites that the isolator “is designed to operate only in high velocity compression events” but this does not comport with the Drawings.  It is unclear what it means that the isolator does not “operate,” when the isolator 5 is located within the fluid chamber of the damper and, as a result, both the body of the isolator 5 and the peripheral apertures 100 of the isolator 5 always have some influence on fluid flow within the damper.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the isolator “under normal circumstances does not create a noticeable effect on a dampening action” of the damper must be shown or the feature(s) canceled from the claim(s).  See claims 1, 6 and 11.  First, there is no distinction in the Drawings between “normal” conditions versus abnormal conditions.  See Brief Description of the Drawings (para. 0015-19).  Second, given that the isolator 5 is located within the fluid chamber of the damper and, as a result, both the body of the isolator 5 and the peripheral apertures 100 of the isolator 5 always have some influence on fluid flow within the damper, it must “create a noticeable effect on a dampening action” of the damper under all conditions.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-20 are rejected because all three independent claims now recite that the compression isolator “does not create a noticeable effect on a dampening action” of the damper.  See, e.g., claim 1, lines 14-15.  It is unclear how a component located in the fluid chamber that controls/directs fluid flow within it cannot have any influence on the damper’s dampening action.  Furthermore, the Detailed Description explicitly discusses how “compression isolator 5” influences damping.  See, e.g., para. 0025 (“the flow direction is dependent upon a number of factors including…the characteristics of aperture 100 formed in the isolator 5”).  To the extent Applicant wishes to distinguish between “rapid movement” and “normal circumstances,” as discussed in paragraph [0023], it should be noted: (1) this distinction is not made clear in the claims since “normal operating conditions” is not defined or differentiated from another condition in the claim language; and (2) all figures demonstrate that, irrespective of compression velocity, the presence of isolator 5 in the damper will inevitably change fluid flow within the damper.  For example, in Figure 3, irrespective of compression velocity, all fluid from compression side 120 must flow downward along flow path 48 because of the body of isolator 5 – clearly, this has an “effect on a dampening action” of the damper.  In addition, the isolator 5 also peripherally includes the apertures 100, which also always affect fluid flow and, thus, affect the dampening action.  The specification language that the isolator “is designed to operate only in high velocity compression events” does not comport with the Drawings.  See para. 00023.  It is unclear what it means that the isolator does not “operate,” when both the body of the isolator 5 and the peripheral apertures 100 of the isolator 5 always have some influence on fluid flow within the damper. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Petek
Claim(s) 1, 2, 6, 7, 11, 12 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petek (U.S. Patent No. 5,259,487).  Petek is directed to an adjustable damper.  See Abstract.
Claim 1: Petek discloses a vehicle suspension [Figs. 1, 3] comprising: a fluid chamber housing (11), said fluid chamber housing defining a fluid chamber (3) therein, said fluid chamber comprising: a compression side (9); and a rebound side (8); a piston (4) disposed within said fluid chamber, said piston dividing said fluid chamber into said compression side and said rebound side; a compression isolator (23-27) disposed within said fluid chamber, said compression isolator disposed at a location which inhibits a fluid from causing movement of a floating piston (20), said compression isolator further comprising: a partition (23) located within said compression side of said fluid chamber between said piston and said floating piston; and an aperture (24, 25) formed through said partition, said aperture having a configuration such that said compression isolator inhibits cavitation during rapid movement events, and under normal circumstances does not create a noticeable effect on a dampening action of said damper [see 112 rejection above]; a reservoir chamber (18, 22), the reservoir chamber fluidically coupled with said fluid chamber, said reservoir chamber comprising: a fluid-fillable portion (22), said fluid-fillable portion configured to receive said fluid from said fluid chamber as a fluid capacity of said fluid chamber decreases during a compression stroke; a compressible pocket (18); and said floating piston disposed within said reservoir chamber, said floating piston movably sealing said fluid-fillable portion from said compressible pocket, said floating piston configured to transfer force between fluid in said fluid-fillable portion of said fluid reservoir and said compressible pocket; and a bypass chamber (55) providing a fluid pathway between said compression side and said rebound side, said bypass chamber being in fluid communication with said fluid chamber via a set of ports (15, 16) disposed in a wall of said fluid chamber housing.  See Figs. 1, 3. 
Claim 2: Petek discloses that fluid flow through said bypass chamber is reduced as said piston moves in a compression stroke.  See Figs. 1, 3 (flow through radial hole 16 is greatly reduced as piston approaches full compression). 
Claim 6: Petek discloses a vehicle suspension [Figs. 1, 3] comprising: a fluid chamber housing (11), said fluid chamber housing defining a fluid chamber (3) therein, said fluid chamber comprising: a compression side (9); and a rebound side (8); a piston (4) disposed within said fluid chamber, said piston dividing said fluid chamber into said compression side and said rebound side; a bypass chamber (55) providing a fluid pathway between said compression side and said rebound side of said fluid chamber, said bypass chamber substantially co-axially disposed about an outer surface of a wall of said fluid chamber housing and being in fluid communication with said fluid chamber via a set of ports disposed in said wall of said fluid chamber housing; a reservoir chamber (18, 22) fluidically coupled with said fluid chamber, said reservoir chamber comprising: a fluid-fillable portion, said fluid-fillable portion (22) configured to receive fluid from said fluid chamber; a gas pocket (18); and a floating piston (20) disposed between and movably sealing said fluid-fillable portion and said gas pocket, said floating piston configured to transfer pressure between said fluid-fillable portion and said gas pocket; and a compression isolator (23-27) disposed within said fluid chamber between said compression side and said fluid-fillable portion of said reservoir chamber, said compression isolator further comprising: a partition (23) located between said piston and said floating piston; and an aperture (24, 25) formed through said partition, said aperture restricting fluid flow through said partition such that said partition inhibits cavitation during rapid movement events, and under normal circumstances does not create a noticeable effect on a dampening action of said vehicle suspension.  See Figs. 1, 3. 
Claim 7: see claim 2 above. 
Claim 11: Petek discloses a vehicle suspension [Figs. 1, 3] comprising: a fluid chamber housing (11), said fluid chamber housing defining a fluid chamber (3) therein, said fluid chamber comprising: a compression side (9); and a rebound side (8); a piston (4) disposed within said fluid chamber; a bypass chamber (55) providing a fluid pathway between said compression side and said rebound side of said fluid chamber; a reservoir chamber (18, 22) disposed within said fluid chamber housing, said reservoir chamber fluidically coupled with said fluid chamber, said reservoir chamber comprising: a fluid-fillable portion (22), said fluid-fillable portion configured to receive fluid from said fluid chamber; a gas pocket (18); and a floating piston (20) disposed between and movably sealing said fluid-fillable portion and said gas pocket, said floating piston configured to transfer pressure between said fluid-fillable portion and said gas pocket; and a compression isolator  (23-27) disposed within said fluid chamber between said compression side of said fluid chamber and said fluid-fillable portion of said reservoir chamber, said compression isolator reducing the rate at which said fluid acts upon said floating piston, said compression isolator inhibits cavitation during rapid movement events, and under normal circumstances does not create a noticeable effect on a dampening action of said vehicle suspension, said compression isolator further comprising: a partition (23) fixedly located within said compression side of said fluid chamber between said piston and said floating piston; and an aperture (24, 25) formed through said partition, said aperture enabling said fluid to flow through said partition.  See Figs. 1, 3. 
Claim 12: Petek discloses a set of ports (15, 16) disposed in said wall of said fluid chamber housing, said bypass chamber in fluid communication with said fluid chamber via said set of ports.  See Fig. 1. 
Claim 14: Petek discloses that said bypass chamber provides position-sensitive damping for said vehicle suspension.  See Fig. 1. 
Claim 15: Petek discloses that said compression isolator provides cavitation protection for said vehicle suspension.  See Figs. 1, 3 (inherent, isolators provide this utility to at least some degree). 
Claim 16: Petek discloses that said bypass chamber and said compression isolator respectively provide position-sensitive damping and cavitation protection for said vehicle suspension.  See Figs. 1, 3. 
Claim 17: Petek discloses that fluid flow through said bypass chamber is reduced as said piston moves further into said fluid chamber housing during a compression stroke such that dampening of said vehicle suspension is increased as said piston moves closer to a bottom-out position.  See Figs. 1, 3 (flow through radial hole 16 is greatly reduced as piston approaches full compression).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Petek in view of Marking
Claims 3-5, 8-10, 13 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petek in view of Marking (U.S. Patent No. 6,296,092).  Marking is directed to a position-sensitive shock absorber.  See Abstract.
Claim 3: Petek discloses at least three ports (“radial holes” 15 and 16) comprising said set of ports, said at least three ports formed through said wall of said fluid chamber housing and permitting fluid communication between said fluid chamber and said bypass chamber.  However, Petek does not disclose that all three or more ports are axially spaced from each other or that they’re located in the compression side of the fluid chamber. 
Marking discloses at least three ports (24, 26, 28, 30, 32) axially spaced along said wall of said fluid chamber housing (4) such that when said piston (22) is in a first position [Fig. 2], said at least three ports are between said piston and said compression isolator, and when said piston is in a second position [Fig. 3], at least two of said at least three ports are between said piston and said compression isolator.  Compare Figs. 2 and 3.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include three or more axially spaced ports (rather than two axially spaced ports 741 and 743) because this is merely a design choice, to provide desired damping effects of the shock absorber at various positions of the piston. 
Claim 4: Marking discloses that when said piston is in a third position, none of said at least three ports are between said piston and said compression isolator.  See Fig. 4. 
Claim 5: Marking discloses that when said piston is in said first position and also when said piston is in said second position, said fluid communicates between said bypass chamber, said fluid reservoir, said rebound side of said fluid chamber and said compression side of said fluid chamber, but when said piston is in said third position, said fluid communicates only between said bypass chamber, said fluid reservoir and said rebound side of said fluid chamber.  See Figs. 2-4. 
Claims 8-10: see claims 3-5 above, respectively. 
Claim 13: Marking discloses a fill valve (20) coupled to said gas pocket (18), said fill valve configured to permit access to said gas pocket such that a pressure in said gas pocket is adjustable.  See Fig. 1.  It would be obvious to include a fill valve to generate and alter the pressure in the gas pocket. 
Claims 18-20: see claims 3-5 above, respectively. 


Response to Arguments
Applicant's arguments filed 02/25/22 regarding the 102 and 103 rejections are moot in light of the revised 102 and 103 rejections due to the Petek reference.
Applicant’s arguments regarding the objections and 112 rejections have been fully considered but they are not persuasive.  The claim amendments to the independent claims merely reword the problematic limitation – from “not affecting a dampening action of said vehicle suspension under normal operating conditions” to “under normal circumstances does not create a noticeable effect on a dampening action of said vehicle suspension.”  These limitations are essentially identical.  In the Remarks, Applicant merely makes the conclusory statement that this mere rewording somehow obviates all specification and drawing objections as well as the section 112 rejections.  The conclusory statements are not persuasive, and since the limitations are effectively the same, they do not overcome these objections and rejections. 
As stated previously in the 11/29/21 Non-Final Rejection, it is entirely unclear how the isolator 5, with its body located within the fluid chamber of the damper and its apertures 100 always restricting fluid flow, is capable of having no noticeable effect on the dampening action of the damper.  This merits the 112 rejection above, which points to conflicting language in the Detailed Description.  See para. 0023, 0025.  Given the conflicting/ambiguous language in the specification and the incomplete Drawings (no distinction between “normal” and “rapid” movement), this claim language is not adequately supported.  Once again, it is strongly suggested that Applicant consider substantive clarifying structural limitations to move prosecution forward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 2, 2022